Title: From Benjamin Franklin to James Logan, 16 December 1749
From: Franklin, Benjamin
To: Logan, James


[December 16, 1749]
I send you herewith a new French piece on electricity, in which you will find a journal of experiments on a paralytic person. I also send Neal on Electricity, and the last Philosophical Transactions, in which you will find some other pieces on the same subject. If you should desire to see any of the experiments mentioned in those pieces repeated, or if any new ones should occur to you to propose, which you cannot well try yourself, when I come to fetch the apparatus they may be tried. I shall be glad to hear that the shocks had some good effect on your disordered side.
